
	
		II
		112th CONGRESS
		1st Session
		S. 1046
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2011
			Mr. Inhofe (for himself
			 and Mr. Boozman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require the detention at United States Naval Station,
		  Guantanamo Bay, Cuba, of high-value enemy combatants who will be detained
		  long-term.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Guantanamo Bay Detention Facility
			 Detention Act of 2011.
		2.FindingsCongress makes the following
			 findings:
			(1)The United States
			 is still in a global war on terror and engaged in armed conflict with terrorist
			 organizations, and will continue to capture terrorists who will need to be
			 detained in a secure facility.
			(2)Since 2002, enemy
			 combatants have been captured by the United States and its allies and detained
			 in facilities at the Guantanamo Bay Detention Facility (GTMO) at United States
			 Naval Station, Guantanamo Bay, Cuba.
			(3)The United States
			 has detained almost 800 al-Qaeda and Taliban combatants at the Guantanamo Bay
			 Detention Facility.
			(4)More than 600
			 detainees have been tried, transferred, or released from the Guantanamo Bay
			 Detention Facility to other countries.
			(5)The last enemy
			 combatant brought to the Guantanamo Bay Detention Facility for detention was
			 brought in June 2008.
			(6)The military
			 detention facilities at the Guantanamo Bay Detention Facility meet the highest
			 international standards, and play a fundamental part in protecting the lives of
			 Americans from terrorism.
			(7)The Guantanamo
			 Bay Detention Facility is a state-of-the-art facility that provides humane
			 treatment for all detainees, is fully compliant with the Geneva Convention, and
			 provides treatment and oversight that exceed any maximum-security prison in the
			 world, as attested to by human rights organizations, the International
			 Committee of the Red Cross, Attorney General Holder, and an independent
			 commission led Admiral Walsh.
			(8)The Guantanamo
			 Bay Detention Facility is a secure location away from population centers,
			 provides maximum security required to prevent escape, provides multiple levels
			 of confinement opportunities based on the compliance of detainees, and provides
			 medical care not available for a majority of the population of the
			 world.
			(9)The Expeditionary
			 Legal Complex (ELC) at the Guantanamo Bay Detention Facility is the only one of
			 its kind in the world. It provides a secure location to secure and try
			 detainees charged by the United States Government, full access to sensitive and
			 classified information, full access to defense lawyers and prosecution, and
			 full media access by the press.
			(10)The Guantanamo
			 Bay Detention Facility is the single greatest repository of human intelligence
			 in the war on terror.
			(11)The intelligence
			 derived from the Guantanamo Bay Detention Facility has prevented terrorist
			 attacks and saved lives in the past and continues to do so today.
			(12)The intelligence
			 obtained from questioning detainees at the Guantanamo Bay Detention Facility
			 includes information on the following:
				(A)The
			 organizational structure of al-Qaeda, the Taliban, and other terrorist
			 groups.
				(B)The extent of the
			 presence of terrorists in Europe, the United States, and the Middle East, and
			 elsewhere around the globe.
				(C)The pursuit of
			 weapons of mass destruction by al-Qaeda.
				(D)The methods of
			 recruitment by al-Qaeda and the locations of its recruitment centers.
				(E)The skills of
			 terrorists, including general and specialized operative training.
				(F)The means by
			 which legitimate financial activities are used to hide terrorist
			 operations.
				(13)Key intelligence
			 used to find Osama bin Laden was obtained at least in part through the use of
			 enhanced interrogation of detainees at the Guantanamo Bay Detention Facility,
			 with Leon Panetta, Director of the Central Intelligence Agency, acknowledging
			 that [c]learly some of it came from detainees and the interrogation of
			 detainees … and confirming that they used these enhanced
			 interrogation techniques against some of those detainees.
			3.Requirement for
			 detention at United States Naval Station, Guantanamo Bay, Cuba, of high-value
			 detainees who will be detained long-term
			(a)RequirementEach
			 high-value enemy combatant who is captured or otherwise taken into long-term
			 custody or detention by the United States shall, while under such detention of
			 the United States, be detained at the Guantanamo Bay Detention Facility (GTMO)
			 at United States Naval Station, Guantanamo Bay, Cuba.
			(b)High-Value
			 enemy combatant definedIn this section, the term
			 high-value enemy combatant means an enemy combatant who—
				(1)is a senior
			 member of al-Qaeda, the Taliban, or any associated terrorist group;
				(2)has knowledge of
			 an imminent terrorist threat against the United States or its territories, the
			 Armed Forces of the United States, the people or organizations of the United
			 States, or an ally of the United States;
				(3)has, or has had,
			 direct involvement in planning or preparing a terrorist action against the
			 United States or an ally of the United States or in assisting the leadership of
			 al-Qaeda, the Taliban, or any associated terrorist group in planning or
			 preparing such a terrorist action; or
				(4)if released from
			 detention, would constitute a clear and continuing threat to the United States
			 or any ally of the United States.
				
